The Attorney                    General of Texas
                                            September     5,   1980
MARK WHITE
Attorney General


                   Honorable George N. Rodriguez, Jr.           Opinion No. MW-235
                   El Paso County Attorney
                   El Paso, Texas 79901                         Re: Whether a non-lawyer apart-
                                                                ment manager may represent an
                                                                individual, partnership or corporate
                                                                owner of sn apartment in a forcible
                                                                entry and &tamer action

                   Dear Mr. Rodriguez:

                         You ask two questions concern* the representation of an apartment
                   owner by a non-lawyer apartment manager in a forcible entry and detainer
                   suit. Your questions are as follows:

                                  1. Can a non-lawyer apartment manager represent
                              an individual, partnership ce corporate owner of an
                              apartment by filiq a complaint in an P.E.D. action?

                                 2.   Can     a non-lawyer       apartment  manager
                              represent     an individual, partnership, or corporate
                              apartment     owner at an P.E.D. hearing?

                          Articles 3973 through 3994, V.T.C.S., provide for a forcible entry and
                   detainer suit. Any justice of the peace of the precinct where the property is
                   situated LIS jurisdiction of such a suit. V.T.C.S. art. 3973. Rules 738
                   through 755 of the Texas Rules of Civil Procedure govern procedure in an
                   P.E.D. suit.

                         As a general rule, representation  of others before a court constitutes
                   the practice of law, and it may not be done by a non-lawyer. Borden, Inc. v.
                   Wallace, 570 S.W.2d 445 (Tex. Civ. App. 1978 - El Paso, writ dism’d). Some
                   exceptions to this rule have been made by statute.      See Attorney General
                   Opinion H-539 (1975); see also Attorney General Opinion H-974 (197’7)
                   (appearance by non-lawyers at administrative hearings).

                          Rule 7 of the Texas Rules of Civil Procedure provides that any party
                   to a suit may appear in person, or by an attorney.  This provision has been
                   interpreted as applying only to individuals and not to corporations.  Globe




                                                  p.    144
Honorable George N. Rodriguez, Jr. - Page Two                (NV+235)




Leasing, Inc. v. Ellgine Supply and Machine Service, 437 S.W.2d 43 (Tex. Civ. App. -
Houston [Ist, Dist.1 1969, no writ). Thus, while an individual apartment owner could
appear, in court and represent himself, a corporation could appear only through an
attorney.

        Rule 7 applies to an action in a justice court pursuant to rule 2, which provides in
part:

                  These rules shall govern the procedure in the justice, county,
             district, and appellate courts of the State of Texas in all actions
             of a civil nature, with such exceptions as may be hereinafter
             stated.

T.R.C.P. rule 2.

       Thus, a non-lawyer apartment    manager may not represent an individual,
partnership, or corporate apartment owner at an P.E.D. hearing. We believe, however,
that rule 739 of the Texas Rules of Civil Procedure makes an exception for fiti% a
complaint. It provides in part:

                 When the party aggrieved or his authorized agent shall file
             his written sworn complaint with such justice, the justice shall
             immediately issue citation. . . .

We believe the apartment manager may file a complaint for the owner as his
authorized agent. Compare T.R.C.P. rule 14. Although briefs submitted to us suggest
policy reasons for permitting non-attorneys    to represent corporations   in F.E.D.
hearings we do not believe the language of rule 739 or any other rule implies that a
non-lawyer sgent may appear for the apartment owner in a hearing.          See, e.&,
T.R.C.P. rules 743-745.

                                       SUMMARY

                  A non-lawyer      apartment   manager    may represent     an
             individual, partnership, or corporate owner of an apartment by
             filing a complaint in a forcible entry and detainer action, but he
             may not represent the apartment owner at an F.&D. hearing.

                                             gw



                                                  Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                                        p.   745
Honorable George N. Rodriguez, Jr. - Page Three   (m-235)




Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

C. Robert Heath, Chairman
Jon Bible
Zoleta Courtney
Susan Garrison
Rick Gilpin
Greg Wilson
Bruce Youngblood




                                   P.   746